Citation Nr: 0804971	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06 01-621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2004 rating decision 
rendered by the Denver, Colorado, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

Hepatitis C is attributable to service.  


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

        Veterans Claims Assistance Act of 2000

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007)], or the regulations 
implementing it.

Factual Background

The veteran served on active duty from May 1966 to April 
1968.  The service medical records are silent with respect to 
any complaints of or findings of Hepatitis C.  However, it 
was noted during service that the veteran had a tattoo.  

Medical records submitted by the veteran show that he was 
diagnosed with Hepatitis C in 2001.  The veteran filed a 
claim for service connection for Hepatitis C in November 
2003.  In support of his claim, the veteran stated that he 
believed that he was exposed to Hepatitis C from the use of a 
vaccination gun during service.  He also noted exposure to 
body fluids from transporting the injured.  

A VA outpatient record dated in June 2004 noted that the 
veteran most likely had a diagnosis of Hepatitis C for a long 
duration, either by vertical transmission by his mother who 
died of Hepatitis C or for 38 years due to multiple risk 
factors for contraction in the mid 1960's by tattoo, medical 
evacuation or airgun.  It was noted in an October 2004 VA 
outpatient report that the veteran was diagnosed with chronic 
Hepatitis C with mild activity and septal fibrosis.   

In November 2004, the veteran was afforded a VA compensation 
and pension examination for Hepatitis C.  During this 
examination, the veteran reported that his mother had 
Hepatitis C in the 1970's and that he got a tattoo in 1963.  
The veteran reported that he was inoculated with vaccines 
using an air gun when he entered active duty in 1966 and that 
he worked as a crew chief in helicopters.  The veteran also 
reported exposure to wounded soldiers and high risk sexual 
behavior while serving in Vietnam.  The veteran denied 
intravenous drug use.  After service, the veteran worked as a 
mechanic.

The examiner diagnosed the veteran with Hepatitis C and found 
that the most likely source of the Hepatitis C would be that 
of high risk sexual behavior while serving in Vietnam, the 
tattoo placed in 1963, or possibly through vertical 
transmission from the veteran's mother.  The examiner found 
that the etiology of the veteran's Hepatitis C cannot be 
definitively resolved without resort to mere speculation.  

        Legal Criteria

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
awarded where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2007).  If there is no evidence of a chronic 
condition during service or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for disease 
that is diagnosed after discharge from active service, when 
the evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2007).

The veteran claims entitlement to service connection for 
Hepatitis C.  Medically recognized risk factors for hepatitis 
C include: (a) transfusion of blood or blood product before 
1992; (b) organ transplant before 1992; (c) hemodialysis; (d) 
tattoos; (e) body piercing; (f) intravenous drug use (with 
the use of shared instruments); (g) high-risk sexual 
activity; (h) intranasal cocaine use (also with the use of 
shared instruments); (i) accidental exposure to blood 
products as a healthcare worker, combat medic, or corpsman by 
percutaneous (through the skin) exposure or on mucous 
membrane; and (j) other direct percutaneous exposure to 
blood, such as by acupuncture with non-sterile needles, or 
the sharing of toothbrushes or shaving razors.  See VBA 
Training Letter 211A (01-02), dated April 17, 2001.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. Id.  

					Analysis 

Initially, the Board notes that veteran served in the 243rd 
Avn Co, a combat unit in Vietnam and has been service 
connected for post traumatic stress disorder (PTSD) based on 
his combat exposure.  In light of this, the veteran is 
entitled to the provisions set forth in 38 U.S.C.A. 
§ 1154(b).  Thus, his claims of exposure to wounded soldiers 
and medical evacuations will be accepted as evidence of what 
occurred in service since they are consistent with the 
circumstances, conditions or hardships of such service.  

The veteran is seeking service connection for Hepatitis C.  
The veteran has alleged that his Hepatitis C is a consequence 
of service.  Specifically, the veteran claims that his 
exposure to vaccination guns, medical evacuations and wounded 
soldiers in service caused his condition.  Having reviewed 
the evidence pertaining to the veteran's claim, the Board has 
concluded that service connection for Hepatitis C is 
warranted.  

Based on the evidentiary record, the Board finds that the 
evidence is in equipoise as to whether the veteran was 
exposed to Hepatitis C in service.  While the record 
indicates that the veteran has several potential sources of 
Hepatitis C infection which are not service related, the 
veteran has reported that he was exposed to wounded soldiers, 
which have been accepted as potential sources of HCV 
infection.  It was noted in a VA outpatient examination in 
June 2004 that the veteran most likely had a diagnosis of 
Hepatitis C for a long duration, either by vertical 
transmission by his mother who died of Hepatitis C or for 38 
years due to multiple risk factors for contraction in the mid 
1960's by tattoo, medical evacuation or airgun.  Thus, the 
examiner noted both service related and non-service related 
events that may have caused the veteran's Hepatitis C.  

Also, the November 2004 VA compensation and pension 
examination showed that there were several potential sources 
of the veteran's Hepatitis C.  In that examination, the 
examiner found that the most likely source of the Hepatitis C 
would be that of high risk sexual behavior while serving in 
Vietnam, the tattoo placed in 1963, or possibly through 
vertical transmission from the veteran's mother.  Although, 
the examiner found that the etiology of the veteran's 
Hepatitis C cannot be definitively resolved without resort to 
mere speculation, the examiner clearly identified a 
significant risk factor while the veteran was on active duty.  

In regard to exposure from the veteran's mother, there is 
nothing in the record before the Board that there was any 
transmission of the disease in that manner.  Merely having a 
relative with a disease process, without more, does not 
establish a viable method of transmission.  

The statements from the medical professionals indicate that 
with the veteran's particular medical history, it is not 
possible to parse out with any certainty the relative 
likelihood that any potential source of Hepatitis C infection 
was the viable source of the current Hepatitis C.  However, 
in light of the fact that several significant in-service risk 
factors have been identified by competent health care 
providers, the Board finds that the evidence supporting the 
claim is in equipoise with that against the claim.  Service 
connection therefore is in order for Hepatitis C.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for Hepatitis C is granted. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


